

 
THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TOTRIANGLE PETROLEUM CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
CONVERTIBLE DEBENTURE
 
FOR VALUE RECEIVED, Triangle Petroleum Corporation, a Nevada corporation (the
“Borrower”), promises to pay to Rowlings Financial Inc. (the “Holder”) or its
registered assigns or successors in interest, the sum of One Million Dollars
($1,000,000), together with any accrued and unpaid interest hereon, on June 10,
2007 (the “Maturity Date”) if not sooner paid.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Purchase Agreement dated as of June 14,
2005, between Borrower and the Holder (as amended, modified or supplemented from
time to time, the “Purchase Agreement”).
 
The following terms shall apply to this Debenture:
 
ARTICLE I
INTEREST & AMORTIZATION
 
1.1.  Contract Rate. Subject to Sections 4.11 and 6.7 hereof, interest payable
on this Debenture shall accrue at a rate per annum equal to eight percent (8%)
(the “Contract Rate”).
 
1.2.  Payments. Payment of the aggregate principal amount outstanding under this
Debenture (the “Principal Amount”), together with all accrued interest thereon
shall be made on the Maturity Date.
 
ARTICLE II
CONVERSION REPAYMENT
 
2.1.  Optional Conversion. Subject to the terms of this Article II, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date, or thereafter during an Event of Default and to convert all or any portion
of the outstanding Principal Amount and/or accrued interest and fees due and
payable into fully paid and nonassessable shares of the Common Stock at the
Fixed Conversion Price. The shares of Common Stock to be issued upon such
conversion are herein referred to as the “Conversion Shares.”
 
 
 

--------------------------------------------------------------------------------

 
2.2.  Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Debenture an amount that would be convertible into that number of
Conversion Shares which would exceed the difference between the number of shares
of Common Stock beneficially owned by such Holder or issuable upon exercise of
the warrant and the option held by such Holder and 4.99% of the outstanding
shares of Common Stock of Borrower. For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13d-3 thereunder. The
Conversion Shares limitation described in this Section 3.2 shall automatically
become null and void without any notice to any Borrower upon the occurrence and
during the continuance beyond any applicable grace period of an Event of
Default, or upon 65 days prior notice to Borrower.
 
2.3.  Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert this Debenture into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion (“Notice
of Conversion”) to Borrower and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted. On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Borrower
on the Conversion Date. Each date on which a Notice of Conversion is delivered
or telecopied to Borrower in accordance with the provisions hereof shall be
deemed a Conversion Date (the “Conversion Date”). A form of Notice of Conversion
to be employed by the Holder is annexed hereto as Exhibit A. Pursuant to the
terms of the Notice of Conversion, Borrower will issue instructions to the
transfer agent accompanied by an opinion of counsel to Borrower of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by physical delivery or
crediting the account of the Holder’s designated broker with the Depository
Trust Corporation (“DTC”) through its Deposit Withdrawal Agent Commission
(“DWAC”) system within three (3) business days after receipt by Borrower of the
Notice of Conversion (the “Delivery Date”). In the case of the exercise of the
conversion rights set forth herein the conversion privilege shall be deemed to
have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by Borrower of the
Notice of Conversion. The Holder shall be treated for all purposes as the record
holder of such Common Stock, unless the Holder provides Borrower written
instructions to the contrary.Late Payments. Each Borrower understands that a
delay in the delivery of the shares of Common Stock in the form required
pursuant to this Article beyond the Delivery Date could result in economic loss
to the Holder. As compensation to the Holder for such loss, the each Borrower
agrees to jointly and severally pay late payments to the Holder for late
issuance of such shares in the form required pursuant to this Article II upon
conversion of the Debenture, in the amount equal to $500 per business day after
the Delivery Date. Each Borrower shall pay any payments incurred under this
Section in immediately available funds upon demand.
 
 
2

--------------------------------------------------------------------------------

 
2.4.  Conversion Mechanics.
 
(a)  The number of shares of Common Stock to be issued upon each conversion of
this Debenture shall be determined by dividing that portion of the principal and
interest and fees to be converted, if any, by the then applicable Fixed
Conversion Price.
 
(b)  The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion shall be subject to adjustment from time
to time upon the happening of certain events while this conversion right remains
outstanding, as follows:
 
A.  Reclassification, etc. If Borrower at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Debenture, as to the unpaid Principal
Amount and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase an adjusted number of such securities and kind of securities
as would have been issuable as the result of such change with respect to the
Common Stock (i) immediately prior to or (ii) immediately after such
reclassification or other change at the sole election of the Holder.
 
B.  Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by Borrower in shares of Common Stock, the Fixed Conversion Price shall
be proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
 
2.5.  Reservation of Shares. During the period the conversion right exists,
Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Debenture. Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable. Borrower
agrees that its issuance of this Debenture shall constitute full authority to
its officers, agents, and transfer agents who are charged with the duty of
executing and issuing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the conversion of this Debenture.
 
2.6.  Registration Rights. The Holder has been granted registration rights with
respect to the shares of Common Stock issuable upon conversion of this Debenture
as more fully set forth in a Registration Rights Agreement dated as of the date
hereof between Borrower and the Holder.
 
 
3

--------------------------------------------------------------------------------

 
2.7.  Issuance of New Debenture. Upon any partial conversion of this Debenture,
a new Debenture containing the same date and provisions of this Debenture shall,
at the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid. Subject to the provisions of Article III, the Borrower will
pay no costs, fees or any other consideration to the Holder for the production
and issuance of a new Debenture.
 
ARTICLE III
EVENTS OF DEFAULT
 
The occurrence of any of the following events set forth in Sections 3.1 through
3.10, inclusive, shall be an “Event of Default”:
 
3.1.  Failure to Pay Principal, Interest or other Fees. Borrower fails to pay
when due any installment of principal, interest or other fees hereon or on any
other promissory note issued pursuant to the Purchase Agreement, and such
failure shall continue for a period of ten (10) days following the date upon
which any such payment was due.
 
3.2.  Breach of Covenant. Borrower breaches any covenant or other term or
condition of this Debenture in any material respect and such breach, if subject
to cure, continues for a period of fifteen (15) days after the occurrence
thereof.
 
3.3.  Breach of Representations and Warranties. Any representation or warranty
of Borrower made herein, or the Purchase Agreement, or in any Ancillary
Agreement shall be false or misleading in any material respect.
 
3.4.  Stop Trade. An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for 5 consecutive days or 5 days during a
period of 10 consecutive days, excluding in all cases a suspension of all
trading on a Principal Market, provided that Borrower shall not have been able
to cure such trading suspension within 30 days of the notice thereof or list the
Common Stock on another Principal Market within 60 days of such notice. The
“Principal Market” for the Common Stock shall include the NASD OTC Bulletin
Board, NASDAQ SmallCap Market, NASDAQ National Market System, American Stock
Exchange, or New York Stock Exchange (whichever of the foregoing is at the time
the principal trading exchange or market for the Common Stock), or any
securities exchange or other securities market on which the Common Stock is then
being listed or traded.
 
3.5.  Receiver or Trustee. Any Borrower or any of its Subsidiaries shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.
 
 
4

--------------------------------------------------------------------------------

 
3.6.  Judgments. Any money judgment, writ or similar final process shall be
entered or filed against any Borrower or any of its Subsidiaries or any of their
respective property or other assets for more than $250,000 in the aggregate for
Borrower, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days.
 
3.7.  Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against any Borrower or any
of its Subsidiaries.
 
3.8.  Default Under Other Agreements. The occurrence of an Event of Default
under and as defined in the Purchase Agreement or any Ancillary Agreement or any
event of default (or similar term) under any other agreement evidencing
indebtedness of at least $500,000.
 
3.9.  Failure to Deliver Common Stock or Replacement Debenture. Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Debenture and the Purchase Agreement, if such failure to timely
deliver Common Stock shall not be cured within five (5) days. If Borrower is
required to issue a replacement Debenture to Holder and Borrower shall fail to
deliver such replacement Debenture within seven (7) Business Days.

 
DEFAULT RELATED PROVISIONS
 
3.10.  Default Interest Rate. Following the occurrence and during the
continuance of an Event of Default, interest on this Debenture shall
automatically be increased by one-half percent (0.50%) per month, and all
outstanding Obligations, including unpaid interest, shall continue to accrue
interest from the date of such Event of Default at such interest rate applicable
to such Obligations until such Event of Default is cured or waived.
 
3.11.  Conversion Privileges. The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
this Debenture is paid in full.
 
3.12.  Cumulative Remedies. The remedies under this Debenture shall be
cumulative.
 
ARTICLE IV
DEFAULT PAYMENTS
 
4.1.  Default Payment. If an Event of Default occurs and is continuing beyond
any applicable grace period, the Holder, at its option, may elect, in addition
to all rights and remedies of Holder under the Purchase Agreement and the
Ancillary Agreements and all obligations of each Borrower under the Purchase
Agreement and the Ancillary Agreements, to require the Borrowers to make a
Default Payment (“Default Payment”). The Default Payment shall be 105% of the
outstanding principal amount of the Debenture, plus accrued but unpaid interest,
all other fees then remaining unpaid, and all other amounts payable hereunder.
The Default Payment shall be applied first to any fees due and payable to Holder
pursuant to the Debentures or the Ancillary Agreements, then to accrued and
unpaid interest due on the Debentures and then to outstanding principal balance
of the Debentures.
 
 
5

--------------------------------------------------------------------------------

 
4.2.  Default Payment Date. The Default Payment shall be due and payable
immediately on the date that the Holder has exercised its rights pursuant to
Section 4.1 (“Default Payment Date”).
 
ARTICLE V
MISCELLANEOUS
 
5.1.  Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
5.2.  Notices. Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Purchase Agreement.
 
5.3.  Amendment Provision. The term “Debenture” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as it may be amended or supplemented.
 
5.4.  Assignability. This Debenture shall be binding upon each Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement.
 
5.5.  Cost of Collection. If default is made in the payment of this Debenture,
each Borrower shall jointly and severally pay the Holder hereof reasonable costs
of collection, including reasonable attorneys’ fees.
 
5.6.  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Debenture shall be governed by, and construed in accordance with, the internal
laws of the State of Nevada without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nevada and the United States District
Courts situated therein for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.
 
 
6

--------------------------------------------------------------------------------

 
5.7.  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by Borrowers to the Holder and thus refunded to the Borrowers
 
5.8.  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Debenture and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Debenture to favor any party
against the other.
 
[Balance of page intentionally left blank; signature page follows.]

 
7

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of this 14th day of June, 2005.
 
TRIANGLE PETROLEUM CORPORATION
 


 


 
By: /s/ MARK GUSTAFSON
        Name: Mark Gustafson
        Title: President
 
 
8

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the Debenture
 
into Common Stock)
 
[Name and Address of Holder]
 


 
The undersigned hereby converts $_________ of the principal due on [specify
applicable Date] under the Convertible Debenture issued by Triangle Petroleum
Corporation (“Borrower”) dated as of ___, 2005 by delivery of shares of Common
Stock of Borrower on and subject to the conditions set forth in Article II of
such Debenture.
 
1. Date of Conversion  _______________________
 
2. Shares To Be Delivered: _______________________
 
______________________________
 
By:_______________________________
 
Name:_____________________________
 
Title:______________________________
 

